IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,842



                   EX PARTE PHILLIP WAYNE MORRIS, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2005-410,322-B IN THE 137TH DISTRICT COURT
                         FROM LUBBOCK COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault, family

violence, repeat offense, and sentenced to eight years’ imprisonment after an enhancement allegation

was found to be true.

        Applicant contends that he is entitled to an out-of-time appeal because his trial counsel gave

oral notice of appeal and requested that new counsel be appointed for appeal, but failed to file a

written notice of appeal, and no new counsel was appointed. The trial court has determined that
                                                                                          MORRIS - 2

these allegations are true. We find, therefore, that Applicant is entitled to the opportunity to file an

out-of-time appeal of the judgment of conviction in Cause No. 2005-410,322 from the 137th Judicial

District Court of Lubbock County. Applicant is ordered returned to that time at which he may give

a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: February 13, 2008
Do Not Publish